     Case 2:21-cv-00187-KJD-BNW Document 6 Filed 06/14/21 Page 1 of 2



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     NERIO JULLIANI SUCRE,                              Case No. 2:21-cv-00187-KJD-BNW

10                                     Petitioner,                     ORDER
              v.
11
      ICE,
12
                                     Respondent.
13

14           Petitioner Nerio Julliani Sucre filed a pro se habeas corpus petition under 28

15   U.S.C. § 2241 challenging his continued detention by U.S. Immigration and Customs

16   Enforcement pending enforcement of his final removal order (ECF No. 1-1). On April 6,

17   2021, the court directed that, within 30 days, Sucre show cause and demonstrate any

18   proof he may have that his petition is not subject to dismissal without prejudice for

19   failure to exhaust administrative remedies (ECF No. 5). The order was served on Sucre

20   at his address of record. More than the allotted time has passed, and Sucre has not

21   responded to the order or contacted the court in any way. The order expressly advised

22   Sucre that failure to respond would result in the dismissal of the petition.

23

24

25

26

27

28                                                   1
     Case 2:21-cv-00187-KJD-BNW Document 6 Filed 06/14/21 Page 2 of 2



1
            IT IS THEREFORE ORDERED that the Clerk file the petition (ECF No. 1-1).
2
            IT IS FURTHER ORDERED that the petition is DISMISSED without prejudice.
3
            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
4
            IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
5
     close this case.
6

7
            DATED: 14 June 2021.
8

9
                                                  KENT J. DAWSON
10                                                UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            2
